Citation Nr: 0303060	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  99-24 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased initial rating for chronic 
serous otitis media of the left ear with perforated tympanic 
membrane and headaches currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) initial rating 
for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1963 to August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

Pursuant to the RO's request VA examinations were conducted 
in April 2002 in order to determine the severity of the 
chronic serous otitis media of the left ear with perforated 
tympanic membrane and headaches and hearing loss.  It appears 
that the RO has not had the opportunity to readjudicate the 
veteran's claims for increased ratings for the chronic serous 
otitis media of the left ear with perforated tympanic 
membrane and headaches based on the additional evidence, or 
issue the veteran a supplemental statement of the case 
regarding all issues.  38 C.F.R. § 19.31 (2002)

The serous otitis media of the left ear with perforated 
tympanic membrane and headaches is evaluated as 10 percent 
disabling under Diagnostic Codes 6201-6100.  The Board is of 
the opinion that the headaches are more appropriately 
evaluated under a separate diagnostic code.  Also, following 
the April 2002 audiological examination the examiner 
indicated that the results were not acceptable for rating 
purposes.  As such the Board is of the opinion that another 
audiological examination should be performed.  

Accordingly the case is Remanded for the following actions:

1.  Please furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any VA or 
private medical records pertaining to 
recent treatment for the disabilities in 
issue. 

2.  It is requested that the RO schedule 
the veteran for an audiological 
examination in order to determine the 
nature and severity of the hearing loss.  
All tests deemed necessary should be 
performed.  If it is determined that any 
test finding are inconsistent request the 
examiner to offer an opinion, to the 
extent possible, explaining the reason 
for the inconsistencies.  The claims 
folder is to be made available to the 
examiner prior to the examination. 

3.  Thereafter, it is requested that the 
RO readjudicate the issues in appellate 
status, to include assigning a separate 
disability rating for the headaches and 
consideration of "staged" ratings as set 
forth in Fenderson v. West, 12 Vet. App. 
119 (1999).  If the benefits sought are 
not granted the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond.  The supplemental 
statement of the case is to include the 
appropriate rating criteria for the 
increased rating for headaches.  An 
appropriate period of time should be 
allowed for a response.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




